Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/17/2022, in response to the rejection of claims 1-9 from the non-final office action, mailed on 02/17/2022, by amending claims 1-6, 9 and canceling claims 7-8, is acknowledged and will be addressed below.

Election/Restrictions
Claim 10 remains withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “the cover forming a thermal barrier between the crucible and the vacuum evaporation chamber” of Claim 1,
The “forming a thermal barrier…” is a functional result caused by use of the cover, thus it does not add a patentable weight to the claimed “cover”, see the MPEP citations below.
Consequently, when a nozzle of a prior art has a cover covering a portion of the nozzle, the cover is sufficient to meet the claim, because the cover intrinsically blocks or reduces heat transfer from the nozzle. 

(2) In regards to the “wherein the material to be sublimated or evaporated is chosen among a metal halide, a metal oxide, and a metal chalcogenide” of Claim 9,
Claim 9 appears to define an identity of the material contained in the evaporation cell. In an apparatus claim, containing different materials is a mere different use of the claimed apparatus, thus it is an intended use of the claimed apparatus, therefore, it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches an evaporation cell, it is considered that the cell is clearly capable of containing any material to be evaporated, thus sufficient to meet the claim.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga et al. (JP 2013-104117, filed in IDS, hereafter ‘117), in view of Lee et al. (US 20070074654, hereafter ‘654) and Min et al. (US 20100043710, hereafter ‘710).
Regarding to Claim 1, ‘117 teaches:
Evaporation source (English title, note it is well-known in the art that evaporation source is used in a vacuum evaporation chamber for the purpose of performing thin film deposition, for instance, see Fig. 6 showing a vacuum chamber, the claimed “An evaporation cell for a vacuum evaporation chamber”);
An evaporation source which can evaporate or sublime metal oxide, and the evaporation source includes: a crucible 111 composed of a cylindrical cell 112, and a heat generation part 104 provided at the outer circumferential part of the crucible (Fig. 1, English abstract, note the heat generation part appears to be a coil or filament, the claimed “the evaporation cell comprising a crucible configured to receive a solid or liquid material to be sublimated or evaporated; heating resistance configured to heat the material in the crucible”);
A first cover body 114 functioning as the cover of the cylindrical cell and provided with a through hole and also having a projection projecting to the outside of the cylindrical cell (English abstract, note Fig. 2 shows a portion of the first cover body 114 has a frustoconical shape, and the evaporated material from the source 100 of Fig. 6 flows through the hole of the first cover body then towards the substrate in the vacuum chamber of Fig. 6, the claimed “a nozzle disposed at an open end of the crucible, the nozzle comprising a frustoconical portion having an opening defined for passage of a flow of evaporated or sublimated material towards the vacuum evaporation chamber”);
Figs. 1b and 2 show a plate 116 having openings (the claimed “bottom plate each comprising at least one opening”);
Figs. 1b and 2 show the first cover body 114, which is the nozzle, has a cylindrical side wall connected to the frustoconical portion and the plate 116 having openings (the claimed “and a cylindrical wall connecting the bottom plate to the frustoconical portion of the nozzle”);
A second cover body 106, covering the first cover body and further having a through hole allowing at least a part of the projecting part of the first cover body to pass through through (English abstract, note Fig. 2 shows the second cover body 106 also has a frustoconical shaped portion matching with the frustoconical shaped portion of the first cover body 114, and the second body is capable of providing a thermal barrier effect, see the claim interpretation above, the claimed “and a cover disposed on the nozzle, the cover having an opening disposed about the frustoconical portion of the nozzle, the cover having at least one frustoconical portion disposed about the frustoconical portion of the nozzle, the cover forming a thermal barrier between the crucible and the vacuum evaporation chamber”);
Fig. 1b shows the lower portion of the heat generation part 104 disposed about the lower portions of the cylindrical cell 112 and the upper portion of the heat generation part 104 disposed about the first cover body 114 (the claimed “wherein the heating resistances comprise a first heating area disposed about a lower portion of the crucible, and a second heating area disposed about the nozzle”).

‘117 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: two bottom plates each comprising at least one opening, the openings of the two bottom plates being disposed in a zig zag form, and a cylindrical wall connecting the two bottom plates to the frustoconical portion of the nozzle, the cylindrical wall including radially-directed opening.

‘654 is analogous art in the field of evaporation source (title). ‘654 teaches As described previously with respect to the structure of the multi-layered inner plate 160, each layer thereof may include at least one aperture. For example, the first layer 161, the second layer 162, and the third layer 163 of the multi-layered inner plate 160 may have at least one aperture 161a, 162a and 163a, respectively, formed therein, as illustrated in FIG. 3B. However, it should be noted that the apertures 161a, 162a and 163a should not be aligned with each other ([0044]).

‘710 is analogous art in the field of crucible assembly (title). ‘710 teaches the inner plate 30 also has first and second channels 35 and 37 (Fig. 1, [0029]), and a deposition material evaporated in an inner space of the main body 10 (hereinafter, also referred to as "vapor") is expelled to the outside of the main body 10 through inner channels 38 formed within inner plate 30 ([0030]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the structural configuration of the first cover body 114 of ‘117 by adding two or more plates each having at least one opening arranged not to be overlapped each other and also forming lateral openings, for the purpose of providing zig zag shape gas flow, thus minimizing splashing to an outside of the crucible main body as a result, substantially reducing deposition of undesired particles onto a substrate.

Regarding to Claim 2,
‘117 teaches a second cover body 106, covering the first cover body and further having a through hole allowing at least a part of the projecting part of the first cover body to pass through (English abstract, note Fig. 2 of ‘117 shows the frustoconical portions of the first and second cover bodies has a same apex angle and a same axis, because they are concentrically arranged, the claimed “wherein the frustoconical portion of the cover and the frustoconical portion of the nozzle, having a same apex angle and a same axis);
‘117 further teaches the first and second cover body of the cover 1 of 2, may contact. Or, the first 1 and second 2 of the cover body of the cover, which are arranged with a predetermined interval. At this time the constant intervals of 0.1mm~100mm, preferably 0.1mm~10mm, more preferably 0.1mm~3mm ([0017] of the original publication, the claimed “are disposed at a mutual distance comprised between a few tenths of millimeters and a few millimeters”).

Regarding to Claim 5,
Fig. 2 of ‘117 shows the cover is formed from a sheet, and ‘117 further teaches the cover 106, it is desirable to form the high melting point metal, typically, tantalum ([0038] of the original publication, see also [0071] of ‘878 cited below, the claimed “wherein the cover is formed from a metal sheet made of tantalum”). 

Regarding to Claim 6,
‘117 teaches a second cover body 106, covering the first cover body and further having a through hole allowing at least a part of the projecting part of the first cover body to pass through (English abstract, the claimed “wherein the cover covers the open end of the crucible”).

Regarding to Claim 9,
‘117 teaches an evaporation source which can evaporate or sublime metal oxide (English abstract, see also the claim interpretation above, the claimed “wherein the material to be sublimated or evaporated is chosen among a metal halide, a metal oxide, and a metal chalcogenide”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘117, ‘654 and ‘710, as being applied to Claim 1 rejection above, further in view of Priddy (US 20100031878, hereafter ‘878).
Regarding to Claim 3,
‘117, ‘654 and ‘710 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the at least one frustoconical portion of the cover includes a plurality of cones of a same apex angle and a same axis, the plurality of frustoconical cones being fitted into each other about the frustoconical portion of the nozzle.

‘878 is analogous art in the field of deposition source (title). ‘878 teaches vacuum deposition source 10 includes conical heat shield assembly 36 and conical cover 38. Conical heat shield assembly 36 and conical cover 38 can be seen in cross-section in FIGS. 9 and 10 and can be seen as an exploded perspective view in FIG. 11. Conical heat shield assembly 36 preferably comprises plural conical heat shield sheets 166 and conical base 168 ([0071], note the conical cover 38, plural conical heat shield sheets 166 and conical base 168, together, is a cover).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the cover 106 of ‘117, so to have plural forms, for the purpose of achieving any desired heat shielding function.

Regarding to Claim 4,
As discussed in the claim 3 rejection above, the cover 106 of ‘117 has plural sheets. Further Figs. 9-10 of ‘878 shows the conical heat shield sheets 166 and the conical cover 38 are spaced away, note arranging plural sheets with a spacing is well-known in the art (for instance, see the upper reflector 27 placed above the lower reflector 26 with maintaining a predetermined distance, [0051] of US 20060288940).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the imported plural covers of ‘117 have very smaller contact surface area, such as 5% or less, for the purpose of preventing heat transfer (this reads into the claimed “wherein two adjacent cones among the plurality of frustoconical cones have a contact surface area smaller than or equal to 5 % of their respective surface area”).

Response to Arguments
Applicants’ arguments filed on 05/17/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718